Title: 11th.
From: Adams, John Quincy
To: 


       We recited this morning in Locke on the Understanding to Mr. Hale. A number of the scholars first read, the Lesson that has been given, and the others in their turns give an account of particular Sections. At about 10 o’clock 2 horses came from Braintree for my brother and myself to go home upon. Mr. Cranch came a little before 11. At about 11 ½ the Government and Corporation came and seated themselves, and the President spoke very audibly, expectatur Oratio in Lingua Latina, per Andrews. It was in praise of Literary Societies, and mentioning the advantages derived from them. The next thing was a forensic dispute upon the Question, whether Error could be productive of good to mankind. Sullivan supported, and Taylor opposed it. Their parts were both very well; but Taylor, though I think he had the wrong side of the Question maintained it best. The English Dialogue, between Scipio Africanus, and Julius Caesar, was spoken by Williams, and Waldo, and I thought well. The Greek Oration by Cranch, and the Hebrew by Burge followed, and lastly the Oratio in lingua Vernacula, as the President calls it, by Gardner. It was upon the progress of the Christian Religion; was very well done, and closed with about 20 lines of very pretty, Poetry. The President then called out expectatur Symphonia, and a song was sung, after which, as all the Company was going, the musical Club play’d a number of tunes upon their Instruments which closed the Scene. We soon after went into Commons, and dinner was not quite ready; there was no bread, and there was such a screaming from every part of the Hall, bread! bread! that it might be heard I suppose at a mile’s distance.
       At about 4 o’clock Beale, my brother, and myself set off to re­turn to Braintree. Beale left us about 3 miles from Mr. Cranch’s where we arrived just at Sun set. The weather very fine.
      